Citation Nr: 0623652	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-00 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for Crohn's disease.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to May 
1971.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

For the reasons outlined below, this appeal, in part, is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  Consistent with the instructions below, 
VA will notify you of the further action that is required on 
your part.


FINDING OF FACT

It is not shown that the veteran has Crohn's disease which 
was incurred or aggravated by active service.


CONCLUSION OF LAW

Crohn's disease was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice, in July 2003 correspondence and 
a November 2004 statement of the case (SOC), fulfills the 
provisions of 38 U.S.C.A. § 5103(a) save for a failure to 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date for the disability on 
appeal.  The claim was readjudicated in an April 2005 
supplemental SOC (SSOC).  The failure to provide notice 
regarding how a disability rating and an effective date are 
assigned is harmless because the preponderance of the 
evidence is against the appellant's claim for service 
connection for Crohn's disease; thus, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence, any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  Of 
course, an error is not harmless when it "reasonably 
affect(s) the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  Here, however, the 
above-mentioned notice instructed the appellant what he 
needed to show to entitlement to service connection, as well 
as his duty to submit all pertinent evidence in his 
possession.  The content of the notice fully complied with 
the requirements of 38 U.S.C.A. § 5103(a).  The appellant was 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  Therefore, the actions taken by VA have cured any 
error in the timing of notice.  Further, the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  To the extent that VA 
has failed to fulfill any duty to notify and assist the 
veteran, that error is harmless since there is no evidence 
the error reasonably affects the fairness of the 
adjudication.  Thus any error in the timing was harmless, the 
appellant was not prejudiced, and the Board may proceed to 
decide this appeal.  Simply put, there is no evidence any VA 
error in notifying the appellant that reasonably affects the 
fairness of this adjudication.  Id.

Factual Background

Service medical records include a February 1967 enlistment 
examination at which time the veteran denied suffering from 
stomach, liver, or intestinal trouble.  Physical examination 
showed a normal abdomen, anus and rectum.  

In May 1968, the appellant reported stomach pain.  No 
pertinent diagnosis was offered.  In May 1971, 
gastroenteritis was diagnosed.  

A May 1971 separation medical examination report revealed 
that clinical evaluation of the abdomen, anus and rectum 
revealed normal findings.

A November 1993 private medical record shows that the veteran 
reported a six year history of epigastric pain.  Following a 
colonoscopy probable Crohn's disease was diagnosed.  

A private medical letter dated in July 1997 notes that the 
veteran had Crohn's disease of the right transverse colon.

A May 2003 private record includes a diagnosis of Crohn's 
disease.

A July 2003 private medical record shows that the veteran 
underwent a colonoscopy, and that Crohn's colitis, in 
remission, was diagnosed.  

The veteran testified in March 2005 that he believed that 
symptomatology reflective of Crohn's disease began in the 
summer of 1968.  He added that he was treated for intestinal 
problems.  See pages 38-9 of the transcript.  The veteran 
further testified that he was first diagnosed with Crohn's 
disease in November 1993.  See page 44 of transcript.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

As was noted above, there are three threshold requirements 
that must be satisfied in order to establish service 
connection for a claimed disability.  First, there must be 
competent evidence (a medical diagnosis) of current 
disability.  This requirement is met in light of the 
diagnosis of Crohn's disease.

The further requirements which need to be satisfied are:  
Evidence of disease or injury in-service, and competent 
evidence of a nexus between the current disability and the 
disease or injury in service.  The service medical records, 
while showing that the veteran suffered from stomach pain on 
one occasion in May 1968, and from gastroenteritis on one 
other occasion in May 1971; are otherwise devoid of any 
complaints, findings, treatment, or diagnosis of Crohn's 
disease.  Consequently, Crohn's disease, to include chronic 
symptoms of Crohn's disease was not demonstrated during 
service.  Postservice the earliest competent or medical 
evidence of Crohn's disease dates from 1993.  Further, there 
is no competent evidence of a nexus between Crohn's disease 
and the veteran's active service.  Finally, the Board 
observes that the lapse of time between a 1971 service 
separation and the first documentation of current disability 
in the 1990's is a factor for consideration in deciding a 
service connection claim.  See Maxon v. West, 12 Vet. App. 
453, 459 (1999).

The veteran's statements/testimony relating his claimed 
Crohn's disease to service are not competent evidence.  As a 
layperson, he lacks the training/expertise to provide a 
competent opinion in the matter of medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Without any competent evidence that the veteran has Crohn's 
disease which is related to service, the preponderance of the 
evidence is against service connection.  Hence, the claim 
must be denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for Crohn's disease is 
denied.


REMAND

The veteran contends he has PTSD resulting from events he 
experienced during military service in Vietnam.  The claimant 
specifically maintains that while stationed near Chu Lai, in 
August or September 1970, while bringing food and medicine to 
an orphanage, a fire fight broke out.  He alleged that he 
secured a group of children in a room, but did not discharge 
his weapon.  See PTSD Questionnaire, received by VA in July 
2003.  See also pages 10 through 13 of transcript.  

A personnel record on file shows that he served during the 
counter insurgency operations in Chu Lai, Vietnam from June 
to September 1970.  At his March 2005 hearing, he also 
testified that while on liberty he was jumped by six men.  He 
added that he was treated at an Army facility in Savannah, 
Georgia.  Notably, medical records confirming this are not of 
record.  Finally, the appellant testified that his base in 
Vietnam came under regular incoming mortar fire.  See page 18 
of transcript.  

Entitlement to service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a) (2005); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2005).

Under § 3.304(f)(3), if a PTSD claim is based on in-service 
personal assault, evidence from sources other than the 
veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. 
§ 3.304(f)(3).  The veteran was notified of this regulation 
as part of the November 2004 SOC.  

Though a December 1999 treatment record obtained from the 
Hartford Vet Center includes a finding of "possible" PTSD, 
neither the appellant's service medical records nor his 
available post-service medical records show a diagnosis of 
PTSD.  

The appellant's DD Form 214 MC shows that he was a electrical 
systems technician.  As previously noted, he had service in 
Vietnam.  Significantly, the RO has not attempted to verify 
the events which the appellant states caused his PTSD.  On 
remand, the RO should attempt to verify whether, during the 
veteran's service he was exposed to the stressors which he 
has identified.  The RO for these purposes should contact the 
Commandant of the Marine Corps in Quantico, Virginia.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claim, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must send the appellant a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2005), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the 
remaining claim on appeal, as outlined by 
the United States Court of Appeals for 
Veterans Appeals in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The RO should attempt to obtain 
additional information from the veteran 
concerning the specific circumstances of 
his alleged service stressors, such as 
the dates, locations, units involved, and 
identifying information concerning any 
other individuals involved in the events, 
including their names, ranks, and units 
of assignment.  With this information, 
the RO should review the file and prepare 
a summary of the veteran's alleged 
service stressors.  This summary must be 
prepared whether or not the veteran 
provides an additional statement, as 
requested above, and must include the 
following stressors:  his 
August/September 1970 involvement in a 
fire fight while at an orphanage, being 
assaulted while on liberty by six men, 
and being regularly subjected to incoming 
mortar fire while in Vietnam.

3.  This summary and a copy of the 
veteran's DD 214 and other service 
personnel records should be sent to the 
Commandant of the Marine Corps, 
Headquarters, Personnel Management 
Support Branch (Code MSB-10), Quantico, 
Virginia 22134; or, if indicated, the 
Marine Corps Historical Center, Archives 
Section, Unit Diaries, Washington Navy 
Yard, 1254 Charles Morris Street, S.E., 
Washington, D.C. 20734.  The Commandant 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The Commandant should also be 
requested to furnish any pertinent 
excerpts from any pertinent unit history 
and any pertinent operational reports for 
each unit the veteran was assigned to in 
Vietnam.

4.  If and only if at least one of the 
claimed stressors is independently 
verified by the Commandant or otherwise, 
the veteran should be afforded a VA 
psychiatric examination by a physician 
with appropriate expertise to determine 
the nature and etiology of any diagnosed 
PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
performed, including psychological 
testing designed to ascertain whether the 
veteran has PTSD due to an independently 
verifiable inservice stressor.  The 
examiner should be informed of any 
stressor which has been verified.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or definitively ruled out.  
If PTSD is diagnosed, the examiner should 
identify the independently verifiable 
inservice stressor(s) supporting the 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  The claims folder, 
including a copy of this REMAND, must be 
made available to and reviewed by the 
examiner.  

5.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, have been conducted and completed 
in full.  If an examination is conducted, 
the RO should review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

6.  The RO should then prepare a new 
rating decision and readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO must issue a SSOC, 
and provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that it is to 
make a determination based on the law and 
regulations in effect at the time of its 
decision, to include any further changes 
in VCAA and any other applicable legal 
precedent.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


